DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/4/2019.
Claims 1-20 have been examined and rejected.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites in part: “…the TRP according to claim 2, wherein the predetermined length is a conventional CP length”. The underlined claim limitation is unclear, since the previous claim is directed to IFDMA based CSI-RS in which the CP is multiplexed and placed at predetermined length is greater than a conventional CP length” The same interpretation will be used for prior art rejection purposes as detailed below.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites in part: “…the predetermined length is greater than a conventional CP length”. The underlined claim limitation is unclear, since the claim is directed to Large SCS (LSCS) with multiple CSI-RSs and multiple CPs within the OFDM symbol, the predetermined length of this CP will be the same as the conventional CP. Hence using BRI consistent with the specification, this limitation has been interpreted to mean “predetermined length is the same as a conventional CP length” The same interpretation will be used for prior art rejection purposes as detailed below.
Claim 8 recites the limitation "a predetermined value" in “…the processor multiplexes the multiple CSI-RSs and multiple CPs within the OFDM symbol, wherein a predetermined value is greater than a number of the multiple CSI-RSs…”. There is insufficient antecedent basis for this limitation in the claim.
The dependent claims 9-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason stated above and by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5-6, 8, 10-11, 13-15, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (WO2017099834 A1)
Regarding Claim 1, Zhang discloses a transmission and reception point (TRP) (see para 42, with the eNB e.g., the device 200 as an eNB of FIG. 2) comprising: 
a processor that multiplexes multiple Channel State Information-Reference Signals (CSI-RSs) (see para 49, the processor can process a CSI-RS by multiplexing the CSI-RS for different APs) and at least one Cyclic Prefix (CP) within an Orthogonal Frequency-Division Multiplexing (OFDM) symbol (see para 49, A CSI-RS for each AP can be mapped to a same subcarrier, in which each AP can be generated to correspond with different cyclic shifts (e.g., in the cyclic prefix) ... and at para 51, to reduce the overhead of CSI-RS, only a single OFDM symbol could be used for the CSI-RS transmission); and 
a transmitter that transmits the multiple CSI-RSs and the at least one CP to a user equipment (UE) (see para 48-49, transmitter circuitry component can operate to generate CSI-RSs … a CSI-RS for each AP can be mapped to a same subcarrier, in which each AP can be generated to correspond with different cyclic shifts (e.g., in the cyclic prefix));
wherein the at least one CP has a predetermined length (see para 53, the OFDM symbol can be comprise CSI-RS symbols with cyclic prefixes 306 and 308 respectively. The CPs 306 and 308 can have about the same length as a standard or normal CP).

Regarding Claims 2, 14, Zhang the CP is (see FIG. 3 illustrating IFDMA based CSI-RS on the right, para 59, CP 318 corresponds to multiple CSI-RSs/i.e. as illustrated in FIG. 3, CP 318 is at the head of the OFDM symbol 304).

Regarding Claims 3, 15, Zhang discloses the TRP according to claim 2, wherein the predetermined length is a conventional CP length (Examiners Note: Please refer to claim 3 interpretation above, based on this interpretation see para 59, the CP 318/i.e. the predetermined length of the CP, is larger than the normal / standard CPs).

Regarding Claims 5, 17, Zhang discloses the TRP according to claim 1, wherein the processor multiplexes the multiple CSI-RSs and multiple CPs within the OFDM symbol, and wherein a number of the multiple CPs is a same as a number of the multiple CSI-RSs (see FIG. 3, illustrating large subcarrier spacing based CSI-RS on the left, illustrating multiple CSI-RSs and multiple CPs within the OFDM symbol; see para 53, the OFDM symbol 302 can be comprise CSI-RS symbols 310 and 312 with cyclic prefixes 306 and 308 respectively).

Regarding Claims 6, 18, Zhang discloses the TRP according to claim 5, wherein the predetermined length is a conventional CP length divided by the number of multiple CSI-RSs (see FIG. 3, numeral 302, the OFDM symbol comprising 2 CSI-RS and 2 CPs; see para 53-54, the OFDM symbol can be comprise CSI-RS symbols with cyclic prefixes 306 and 308 respectively. The CPs 306 and 308 can have about the same length as a standard or normal CP. Each CP 306 and 308 can be mapped to different CSI-RS… … the OFDM symbol 302 can be divided into two sections/parts, or two symbols 310, 312. The OFDM symbol 302 can be divided further into additional sections or parts (e.g., four sections/parts, or four CSI-RS symbols) in order to further utilize a fraction (e.g., a quarter) of the OFDM symbol 302 for mapping analogous or corresponding to transmit beams As such, additional transmit beams (e.g., four or more) can be transmitted to a U E for measurements on each OFDM symbol 302).

Regarding Claims 8, 20, Zhang discloses the TRP according to claim 1, wherein the processor multiplexes the multiple CSI-RSs and multiple CPs within the OFDM symbol (see FIG. 3, illustrating large subcarrier spacing based CSI-RS on the left, illustrating multiple CSI-RSs and multiple CPs within the OFDM symbol), wherein a predetermined value is greater than a number of the multiple CSI-RSs, and wherein the predetermined value is a frequency interval in which the multiple CSI- RSs are multiplexed within the OFDM symbol (see para 20, CSI-RS can be generated by increasing the subcarrier spacing and utilizing a larger subcarrier spacing/i.e. representing predetermined value is a frequency interval, based CSI-RS scheme within one OFOM symbol. The subcarrier spacing of the CSI-RS can be enlarged to accommodate a greater number of CSI-RS symbols compared to other downlink channels; also see para 102-103, an evolved NodeB (eNB) generates channel state information reference signals (CSI-RSs) within an orthogonal frequency division multiplexing (OFDM) symbol based on a larger subcarrier spacing and generating a configuration of a CSI-RS transmission based on the larger subcarrier spacing… a value of the larger subcarrier spacing is pre-defined/i.e. representing the predetermined value is a frequency interval).

Regarding Claim 10, Zhang discloses the TRP according to claim 8, wherein the predetermined length is greater than a conventional CP length (Examiners Note: Please refer to claim 3 interpretation above, based on this interpretation see para 53, the OFDM symbol 302 can be comprise CSI-RS symbols 310 and 312 with cyclic prefixes 306 and 308 respectively. The CPs 306 and 308 can have about the same length as a standard or normal CP of a standard OFDM symbol in the OFDM symbol 302 with a large subcarrier spacing based CSI-RS).

Regarding Claim 11, Zhang discloses the TRP according to claim 1, wherein a number of the at least one CP is less than a number of the multiple CSI-RSs (see FIG. 3 illustrating IFDMA based CSI-RS on the right, para 59, CP 318 corresponds to multiple CSI-RSs and using one CP).

Regarding Claim 13, Zhang discloses a method of Channel State Information-Reference Signals (CSI-RSs) transmission in a wireless communication system, the method comprising: 
multiplexing, with a transmission and reception point (TRP) (see para 49, process a CSI-RS by multiplexing the CSI-RS for different APs), multiple CSI-RSs and at least one Cyclic Prefix (CP) within an Orthogonal Frequency-Division Multiplexing (OFDM) symbol (see para 49, A CSI-RS for each AP can be mapped to a same subcarrier, in which each AP can be generated to correspond with different cyclic shifts (e.g., in the cyclic prefix) ... and at para 51, to reduce the overhead of CSI-RS, only a single OFDM symbol could be used for the CSI-RS transmission); and 
transmitting, from the TRP to a user equipment (UE), the multiple CSI-RSs and the at least one CP (see para 48-49, generate CSI-RSs … a CSI-RS for each AP can be mapped to a same subcarrier, in which each AP can be generated to correspond with different cyclic shifts (e.g., in the cyclic prefix)), 
(see para 53, the OFDM symbol can be comprise CSI-RS symbols with cyclic prefixes 306 and 308 respectively. The CPs 306 and 308 can have about the same length as a standard or normal CP).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 9, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tang (US20200028636A1).
Regarding Claims 4, 16, Zhang discloses the TRP according to claim 2, wherein a CSI-RS length of each of the multiple CSI-RSs is a normal CSI-RS length (see para 107; generating the IFDMA scheme based on a Zadoff-Chu sequence; assigning different cyclic shifts of the CSIRSs/i.e. representing normal CSI-Rs length before division, to different APs; and mapping the CSI-RSs in a fixed subcarrier interval/i.e. frequency interval; also see para 51, to reduce the overhead of CSI-RS, only a single OFDM symbol could be used for the CSI-RS transmission).
Zhang discloses CSI-RSs mapped to a fixed subcarrier interval or frequency interval.
Zhang does not disclose dividing the CSI-RS by the predetermined frequency interval, to obtain the actual length of the CSI-RSs within the OFDM symbol.
Tang discloses the relationship between the CSI-RS length and the frequency interval: see FIG. 1, In order to transmit the CSI-RS the CSI-RS can adopt a larger subcarrier interval than data transmission, thereby obtaining a shorter OFDM (orthogonal frequency division multiplexing) symbol length… As shown in FIG. 1, the subcarrier interval between subcarriers for transmitting the CSR-RS adopts a subcarrier interval of 60 kHz. Thus, the OFDM symbol length of the CSR-RS or SRS is one quarter of the OFDM symbol length of the data, and four CSR-RSs or SRSs can be transmitted by four beams within the OFDM symbol length of one data, respectively.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhang, to divide the CSI-RS by the predetermined frequency interval, to obtain the actual length of the CSI-RSs within the OFDM symbol, as discloses by Tang, to obtain the CSI-RS length.

Regarding Claims 7, 19, Zhang discloses the TRP according to claim 5, wherein a CSI-RS length of each of the multiple CSI-RSs is a normal CSI-RS length (see para 102-103, an evolved NodeB (eNB) to perform: generating channel state information reference signals (CSI-RSs) within an orthogonal frequency division multiplexing (OFDM) symbol based on a larger subcarrier spacing and generating a configuration of a CSI-RS transmission based on the larger subcarrier spacing… a value of the larger subcarrier spacing is pre-defined/i.e. representing the predetermined value is a frequency interval, configured by a higher signaling layer than a physical layer or configured via a downlink control information; also see para 45, the value of the CSI-RS subcarrier spacing for the large-spacing OFDM symbol can be predefined or predetermined by the eNB, configured by higher layer signaling, or indicated by the DCI).
Zhang discloses the large subcarrier spacing is predetermined, and CSI-RSs or the large-spacing OFDM symbol can be predefined.
Tang discloses the relationship between the CSI-RS length and the frequency interval: see FIG. 1, In order to transmit the CSI-RS the CSI-RS can adopt a larger subcarrier interval than data transmission, thereby obtaining a shorter OFDM (orthogonal frequency division multiplexing) symbol length… As shown in FIG. 1, the subcarrier interval between subcarriers for transmitting the CSR-RS adopts a subcarrier interval of 60 kHz. Thus, the OFDM symbol length of the CSR-RS or SRS is one quarter of the OFDM symbol length of the data, and four CSR-RSs or SRSs can be transmitted by four beams within the OFDM symbol length of one data, respectively.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhang, to divide the CSI-RS by the predetermined frequency interval, to obtain the actual length of the CSI-RSs within the OFDM symbol, as discloses by Tang, to obtain the CSI-RS length.

Regarding Claim 9, Zhang discloses the TRP according to claim 8, wherein a CSI-RS length of each of the multiple CSI-RSs is a normal CSI-RS length see para 45, the value of the CSI-RS subcarrier spacing for the large-spacing OFDM symbol can be predefined or predetermined by the eNB, configured by higher layer signaling, or indicated by the DCI).
Zhang does not disclose CSI-RS length divided by the predetermined value or the subcarrier spacing.
Tang discloses the relationship between the CSI-RS length and the frequency interval: see FIG. 1, In order to transmit the CSI-RS the CSI-RS can adopt a larger subcarrier interval than data transmission, thereby obtaining a shorter OFDM (orthogonal frequency division multiplexing) symbol length… As shown in FIG. 1, the subcarrier interval between subcarriers for transmitting the CSR-RS adopts a subcarrier interval of 60 kHz. Thus, the OFDM symbol length of the CSR-RS or SRS is one quarter of the OFDM symbol length of the data, and four CSR-RSs or SRSs can be transmitted by four beams within the OFDM symbol length of one data, respectively.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhang, to divide the CSI-RS by the predetermined frequency interval, to obtain the actual length of the CSI-RSs within the OFDM symbol, as discloses by Tang, to obtain the CSI-RS length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEEPA BELUR/Primary Examiner, Art Unit 2472